Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 4, 2017

                                      No. 04-16-00734-CV

                                     Michael A. SALAZAR,
                                           Appellant

                                                 v.

                   HEB GROCERY COMPANY, LP and Wal-Mart #1198,
                                  Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-11032
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
        Appellant’s motion for extension of time to file a brief is granted. We order appellant’s
brief due June 1, 2017. No further extensions will be granted. If the brief is not filed by the
date ordered, this appeal may be dismissed without further notice.

        Appellant also asserts there are errors in the reporter’s record and asks that we order the
reporter to turn over to the court her “recordings or original transcripts.” We deny the motion. If
appellant believes there are material inaccuracies in the reporter’s record that require correction,
 he may bring them to this court’s attention by separate motion or by a supplement to his brief.
Each alleged inaccuracy must be identified by page and line number, quoting the text in the
record, and stating what appellant believes the accurate text should be.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court